FILED
                           NOT FOR PUBLICATION
                                                                           DEC 11 2015
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JOHN FAULKNER, on behalf of himself              No. 13-17124
and all others similarly situated,
                                                 D.C. No. 3:11-cv-00968-JSW
              Plaintiff - Appellant,

 v.                                              MEMORANDUM*

ADT SECURITY SERVICES, INC.; et al.,

              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeffrey S. White, District Judge, Presiding

                           Submitted December 9, 2015**
                             San Francisco, California

Before: O’SCANNLAIN, SILVERMAN, and BEA, Circuit Judges.

      John Faulkner appeals the district court’s denial of his motion to amend his

complaint following a previous remand. Faulkner v. ADT Sec. Servs., Inc., 706
F.3d 1017 (9th Cir. 2013). We affirm.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court did not abuse its discretion by denying leave to amend as

futile. The newly alleged claim does not relate back to the original complaint

under Rule 15(c)(1)(B) because it arises out of a different series of phone calls than

the calls alleged in the original complaint. See Oja v. U.S. Army Corps of Eng’rs,

440 F.3d 1122, 1134-35 (9th Cir. 2006) (holding that a Privacy Act claim premised

on a different disclosure of personal information did not relate back to the original

complaint). As the district court correctly ruled, amendment would be futile

because the new claim would be barred by the statue of limitations. Deutsch v.

Turner Corp., 324 F.3d 692, 718 n.20 (9th Cir. 2003) (amendment is futile if the

claim will be barred by the statute of limitations).

      AFFIRMED.




                                           2